Citation Nr: 0506133	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-17 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Entitlement to an increased evaluation for 
fibrositis/fibromyalgia, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1974 to March 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  During the course of the appeal, the 
veteran relocated and the RO in Louisville, Kentucky has 
assumed jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased evaluation for his service-
connected fibrositis/fibromyalgia now rated as 40 percent 
disabling and an increased evaluation for his allergic 
rhinitis, currently evaluated as 10 percent disabling.  

In September 2004, during the course of this appeal, the RO 
increased the veteran's rating for his 
fibrositis/fibromyalgia to 40 percent, which is the maximum 
rating for diagnostic code 5025.  In September 2004, the 
veteran expressed dissatisfaction with his rating.  The 
rating decision that awarded the increased rating did not 
specifically indicate whether consideration for referral for 
extraschedular consideration had been accomplished.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1) (2004).  In addition, 
during his May 2004 VA examination to evaluate this disorder, 
the examiner noted that the veteran is unemployed.  

On the veteran's May 2004 examinations for both of the 
disabilities at issue here, it was stated that no records 
were sent for review in conjunction with the examination.  VA 
regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability. 38 C.F.R. § 4.1 (2004).  Thus, 
it is essential that the examining physician(s) have the 
veteran's medical records to review in conjunction with the 
examination(s), so that the evaluation of the claimed 
disabilities will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The veteran should be scheduled for a 
VA respiratory examination to evaluate 
his allergic rhinitis.  The veteran must 
be informed of the potential consequences 
of his failure to report for any 
scheduled examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims file must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  The 
examiner should comment on the veteran's 
subjective complaints and specifically 
indicate if there are any polyps noted.  
All indicated evaluations, studies, and 
tests deemed necessary by an examiner 
should be accomplished.  The examiner is 
requested to offer an opinion as to the 
extent to which the veteran's service 
connected rhinitis interferes with his 
employability.  The rationale for all 
opinions or conclusions drawn should be 
explained in detail.  

2.  The veteran should be scheduled for a 
VA examination to evaluate his 
fibrositis/fibromyalgia.  The veteran 
must be informed of the potential 
consequences of his failure to report for 
any scheduled examination, and a copy of 
this notification must be associated with 
the claims file.  

The claims file must be made available to 
the examiner for review and the examiner 
must indicate in the examination report 
that this has been accomplished.  The 
examiner should comment on the veteran's 
subjective complaints.  All indicated 
evaluations, studies, and tests deemed 
necessary by an examiner should be 
accomplished.  The examiner is requested 
to offer an opinion as to the extent to 
which the veteran's service connected 
fibrositis/fibromyalgia interferes with 
his employability.  The rationale for all 
opinions or conclusions drawn should be 
explained in detail.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  After undertaking any additional 
considerations deemed necessary, the RO 
should re-adjudicate the claim.  The RO 
must expressly consider whether or not 
referral of the claim to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for the 
assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.

If any benefit sought is denied, a SSOC 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond.  




Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


